Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 10/21/21, in combination with the previously filed declarations under 37 CFR 1.132, is sufficient to overcome the rejection of claims 1-22 based upon Fortin in view of “UNS A93018” or “BALCO ALLOY 3004.00”.
Declarant has shown the claimed range of Si achieves unexpected high strength at elevated temperatures (see declaration in particular at item 6 &11). 
The examiner acknowledges the clarification in homogenization conditions at items 8 and 10. The examiner acknowledges declarant’s statements in item 9 that create a nexus between the claimed composite and the tested (matrix) alloy composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/17/22